Title: To Alexander Hamilton from Thomas Jefferson, 9 April 1793
From: Jefferson, Thomas
To: Hamilton, Alexander


Philadelphia Apr. 9. 1793
Sir
Having received full authority from mr William Short to superintend & controul the disposal of his property in the public funds, I take the liberty of desiring that no property of his of that kind, whether standing in his own name or in that of mr James Brown or any other person in trust for him may be permitted to be transferred or to [be] paid to any person whatever. I have the honor to be Sir
Your most obedt. humble servt
Th: Jefferson
The Secretary of the Treasury.
